In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-15-00222-CR


                            DON ERIC WOLTERS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 181st District Court
                                      Randall County, Texas
                  Trial Court No. 25,203-B, Honorable John B. Board, Presiding

                                     December 11, 2015

                              MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       The court abated the appeal of appellant Don Eric Wolters and remanded the cause

to the trial court on November 20, 2015.       On December 8, appellant filed a motion to

dismiss the appeal.      We therefore dissolve the abatement, reinstate the appeal, and

consider appellant’s motion. Appellant and his attorney have signed the motion to dismiss.

TEX. R. APP. P. 42.2(a). No decision of this court having been delivered to date, we grant

the motion.   Accordingly, the appeal is dismissed.        No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                           James T. Campbell
                                                               Justice

Do not publish.